DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/08/2021, with respect to the rejections under Non-Statutory Double Patenting, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections of claims 1-11, 20-23, 25-28, and 98-128 have been withdrawn. 
  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and as failing to comply with the enablement requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 20-23, 25-28, and 98-128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 1 and 110 recite the feature “determine a blood glucose level of the patient based on the measured neural activity” in the final two lines of each claim, which is not described in the specification. See Section V of MPEP 2163.03. The claims define the invention in functional language specifying a desired result but Applicant’s disclosure fails to sufficiently identify how the function is performed or the result is achieved (emphasis added)..
Claims 1-11, 20-23, 25-28, and 98-128 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent Claims 1 and 110 recite the feature “determine a blood glucose level of the patient based on the measured neural activity” in the final two lines of each claim, which is not enabled by the specification. Applicant’s specification (see paras. [0105]-[0106] and [0118]-[0119] of Applicant’s publication US 2019/0321641) is simply prophetic in nature and describes an envisioned invention, while lacking data that provides a working example of the invention for real use.  The lack of specificity leads to the interpretation that there is a measured neural activity (unspecified what this is) which leads to determination of a blood glucose level (also unspecified what this is), and the specification does not provide guidance for what exactly is happening to arrive at the invention and enable this feature. The specification does not provide enablement since the specification does not provide one or any method/process/step that is carried out for measuring a neural activity, and using that particular measured neural activity to determine a particular blood glucose level, including the method/process/step needed to perform the measuring and determining.
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification lacks enablement for how any person skilled in the art can make and use the invention without undue experimentation, when applying the factors set forth In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP §§ 2164.01(a) and 2164.04. 
When applying Wands, the claims lack enablement due to (A) the breadth of the claims being extraordinarily broad, in terms of the target location being accessible from an implantable signal delivery device positioned from about C8 to about T12, the frequency being from 1.2 kHz to 100 kHz, measuring any neural activity within the patient, and determining a blood glucose level from the measured neural activity; (C) The state of the prior art providing nothing to enable the claims, as shown by the search history record, which provides no guidance for measuring neural activity for determining a blood glucose level; (E) no evidence of the level of predictability in the art, since there is no prior art available which demonstrates previous experimentation of measuring neural activity for determining a blood glucose level; (F) minimal guidance is provided by the inventor (as discussed above, the written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention, MPEP 2163(II)(A)(3)(a)(i)(C)(2)); (G) there are no working examples of the claimed feature, whether in prior art or by Applicant’s own disclosure; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue, given the lack of specific guidance provided and the state of the art (Applicant sets forth a desired invention for others to determine how to perform it). The general state of the art measures for neuronal activity/effects in response to a detected glucose level, or each of neural activity and glucose level are determined, but it is not clear what the correlation is between measured neural activity and how that measurement leads to determination of a blood glucose level. Applicant’s own disclosure also does not explain what the correlation is, and what is meant by the blood glucose level being based on measured neural activity, or how or what is doing the measurement, or how or what is correlating the measurement to cause determination of blood glucose level. Since the measuring is performed “during and/or after directing the electrical signal to the target location”, anything can be performing the measurement, and the neural activity being measured and how it correlates to a blood glucose level is without explanation and appears to be without limit. The written description discusses what different parameters might suggest or influence, regarding glucose storage, insulin production, etc., but nothing is really concrete to what is the Applicant’s invention. As discussed above, in the lack of written description requirement, the written description is a wish for what the invention can be, not that the invention actually does these things or how. Since the prior art of record does not provide guidance, working examples, or predictability for arriving at Applicant’s invention, and Applicant’s written description does not provide explanation or evidence of the invention working, then the claims are not properly enabled to show that the invention can actually work as being claimed. One of ordinary skill in the art is tasked with guessing if one can measure a neural activity during and/or after directing an electrical signal (having a broad frequency range of 1.2 kHz to 100 kHz) to a target location (having a broad range of about C8 to about T12), and determining a blood glucose level based on that measured neural activity (which can be anything, based on the frequency being so broad and the target location being so broad). Due to the breadth of what is being claimed, the lack of what presently exists in the art, and the lack of guidance provided by Applicant, thereby requiring undue experimentation, the claims fail to comply with the enablement requirement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                                                                          
                                                                                                                            /Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792